DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 8, a method), machine (claim 1 of a system), or manufacture (claim 15, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include: 
receiving data including a plurality of offset well surveys, measuring instrument information, and a well casing diameter, about a plurality of offset wells in a subterranean formation; 
determining, for each interval in a plurality of intervals along a trajectory of a reference well, reference well values; 
generating a plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values; 
adjusting the plurality of boundary lines. 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “outputting the adjusted plurality of boundary lines for controlling a drilling operation,” there is no device on which to output the abstract information, and it is unclear how the output controls the drilling operation.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a processor” and “non-transitory computer-readable medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself. Therefore the claims are found to be patent ineligible.  
Dependent claim(s) 2-7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7are merely extensions of abstract ideas with no additional elements or include only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 8, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include: 
receiving data including a plurality of offset well surveys, measuring instrument information, and a well casing diameter, about a plurality of offset wells in a subterranean formation; 
determining, for each interval in a plurality of intervals along a trajectory of a reference well, reference well values; 
generating a plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values; 
adjusting the plurality of boundary lines.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “outputting the adjusted plurality of boundary lines for controlling a drilling operation,” there is no device on which to output the abstract information, and it is unclear how the output controls the drilling operation.

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself. Therefore the claims are found to be patent ineligible.  
Dependent claim(s) 9-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-7are merely extensions of abstract ideas with no additional elements or include only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include: 
receiving data including a plurality of offset well surveys, measuring instrument information, and a well casing diameter, about a plurality of offset wells in a subterranean formation; 
determining, for each interval in a plurality of intervals along a trajectory of a reference well, reference well values; 
generating a plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values; 
adjusting the plurality of boundary lines.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “outputting the adjusted plurality of boundary lines for controlling a drilling operation,” there is no device on which to output the abstract information, and it is unclear how the output controls the drilling operation.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “processing device” and “non-transitory computer-readable medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself. Therefore the claims are found to be patent ineligible.  
Dependent claim(s) 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 16-20 are merely extensions of abstract ideas with no additional elements or include only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0257189 (Bang) in view of US Publication 2016/0090822 (Lu) and US Publication 2002/0044498 (Krebs).

Regarding claims 1, 8, and 15 Bang discloses a system comprising: a processor; and a non-transitory computer-readable medium comprising instructions that are executable by the processor to cause the processor to perform operations (“The computing system 2100 may include a central processing unit (CPU) 2130, a system memory 2126” [0257]), comprising: 
receiving data including a plurality of offset well surveys (“receiving wellbore trajectory data for a reference wellbore section and for an offset wellbore section” [0004]), measuring instrument information (“error models may include those which detail errors associated with MWD instruments and gyroscopic instruments” [0041]), and, about a plurality of offset wells in a subterranean formation (“determining a plurality of segments for the offset wellbore section based on the received wellbore trajectory data” [0004],  “the existing (i.e., first) wellbore may hereinafter be referred to as an offset wellbore” [0038]); 
determining, for each interval in a plurality of intervals along a trajectory of a reference well, reference well values (“determine one or more DH probabilities between a reference wellbore section and an offset wellbore section” [0049]); 
generating a plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values (FIG. 4, “A DH probability may be defined as a probability of a direct hit event occurring between a reference wellbore and an offset wellbore. A direct hit event between the wellbores may refer to well-to-well contact between the wellbores, such as when the reference wellbore is drilled directly into the offset wellbore” [0045], “between a direction of the offset wellbore section at center point j and a direction of the reference wellbore section at the reference wellbore point” [0068], “The radial integral may be determined over the r coordinate from the Rj distance of the intersection point (x.sub.j, y.sub.j, z.sub.j) of the offset wellbore section with the RjZ plane, to infinity. This implies a boundary for the volume V.sub.UC, as further described below. The angular direction integral may be determined over the θ coordinate over each sector j of opening angle Δθj” [0114]); 
Bang does not explicitly disclose adjusting the plurality of boundary lines; and 
outputting the adjusted plurality of boundary lines for controlling a drilling operation.
However, a like reference Lu teaches:	
adjusting the plurality of boundary lines (“identifying the restricted zones around an offset well when potential collision may occur. In Block 601 of FIG. 6.1, EOUs for both the planned well and the offset well are identified” [0051], “the planned well EOU is moved along a plane that is perpendicular to the length of the trajectory. Thus, the planned well EOU is moved in two dimensional space around the offset well EOU. In one or more embodiments, the planned well EOU stays in the same size and orientation when moved around the offset well EOU” [0056]) ; and 
outputting the adjusted plurality of boundary lines for controlling a drilling operation (“the computing system (1200) may include one or more output device(s) (1208)” [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bang to adjust boundary lines as taught by Lu to avoid collisions
Lu does not explicitly teach a well casing diameter
However a like reference Krebs teaches a well casing diameter (“well casing diameter” [0039])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bang and Lu to include a well casing diameter measurement as taught by Krebs to avoid collisions.

Regarding claims 2, 9, and 16 the combination of Bang, Lu and Krebs generally discloses the system above, and further Bang discloses reference well is a wellbore being formed by the drilling operation, and wherein the reference well values include a center-to- center distance, at least one tool-face angle, a reference-well casing diameter, and a survey uncertainty (“the determined uncertainty data for a location may be centered on the center line of a surveyed well path. [0051] a toolface angle of the survey [0034]).

Regarding claims 3, 10, and 17 the combination of Bang, Lu and Krebs generally discloses the system above, and further Bang discloses the operation of generating a plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values includes generating, for each interval of the plurality of intervals, a plurality of boundary lines around each offset well of the plurality of offset wells based on the received data and the determined reference well values (“between a direction of the offset wellbore section at center point j and a direction of the reference wellbore section at the reference wellbore point” [0068], “The radial integral may be determined over the r coordinate from the Rj distance of the intersection point (x.sub.j, y.sub.j, z.sub.j) of the offset wellbore section with the RjZ plane, to infinity. This implies a boundary for the volume V.sub.UC, as further described below. The angular direction integral may be determined over the θ coordinate over each sector j of opening angle Δθj” [0114]).

Regarding claims 6 and 13 the combination of Bang, Lu and Krebs generally discloses the system above, and further Lu teaches the operation of generating the plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values includes generating the plurality of boundary lines by combining a plurality of error ellipses, wherein the plurality of error ellipses are generated around a plurality of offset wells based on the reference well values and uncertainty values of the measuring instrument information (“ FIG. 8 shows a next stage in filtering. In the next stage, bounding boxes along the trajectory (shown as a line in FIG. 8 connecting ellipses) are created and used to determine whether an intersection exists. Diagram (802) shows an initial stage whereby a single EOU bounding box (e.g., bounding box (804)) is created for each EOU (shown as solid ellipses in FIG. 8)” [0063],  FIG 11).

Regarding claims 7 and 14 the combination of Bang, Lu and Krebs generally discloses the system above, and further Bang discloses the operation of generating the plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values includes generating the plurality of boundary lines based on a level of acceptable risk designated by a user ( “A collision probability, as further defined later, may be the probability of a reference wellbore colliding with an offset wellbore, or may be the probability of the reference wellbore traversing to a particular area that extends beyond the offset wellbore…. collision probabilities may be evaluated in a well planning phase and/or at critical stages during a drilling phase. In some scenarios, a drilling operator may use these probabilities to make decisions on whether to follow or alter a drilling plan, such as in real-time (i.e., during drilling). In such scenarios, the drilling operator may accept a higher probability of a low-consequence collision (e.g., a purely financial loss) than of a high-consequence collision (e.g., a serious health, safety, or environmental related outcome)” [0043]).

Regarding claims 20, the combination of Bang, Lu and Krebs generally discloses the non-transitory computer-readable medium above, and further Bang discloses the operation of generating the plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values includes generating the plurality of boundary lines based on a level of acceptable risk designated by a user ( “A collision probability, as further defined later, may be the probability of a reference wellbore colliding with an offset wellbore, or may be the probability of the reference wellbore traversing to a particular area that extends beyond the offset wellbore…. collision probabilities may be evaluated in a well planning phase and/or at critical stages during a drilling phase. In some scenarios, a drilling operator may use these probabilities to make decisions on whether to follow or alter a drilling plan, such as in real-time (i.e., during drilling). In such scenarios, the drilling operator may accept a higher probability of a low-consequence collision (e.g., a purely financial loss) than of a high-consequence collision (e.g., a serious health, safety, or environmental related outcome)” [0043]).
Bang doesn’t explicitly disclose the operation of generating the plurality of boundary lines for the plurality of offset wells based on the received data and the determined reference well values includes generating the plurality of boundary lines by combining a plurality of error ellipses, wherein the plurality of error ellipses are generated around a plurality of offset wells based on the reference well values and uncertainty values of the measuring instrument information.
However, a like reference Lu teaches “ FIG. 8 shows a next stage in filtering. In the next stage, bounding boxes along the trajectory (shown as a line in FIG. 8 connecting ellipses) are created and used to determine whether an intersection exists. Diagram (802) shows an initial stage whereby a single EOU bounding box (e.g., bounding box (804)) is created for each EOU (shown as solid ellipses in FIG. 8)” [0063],  FIG 11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bang and Krebs to generate error ellipses as taught by Lu to avoid collisions.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0257189 (Bang) in view of US Publication 2016/0090822 (Lu) US Publication 2002/0044498 (Krebs) and US Publication 2020/0256181  (Jamieson).

Regarding claims 4, 11, and 18 the combination of Bang, Lu and Krebs generally discloses the system above, but doesn’t explicitly disclose the operation of adjusting the boundary lines includes: executing a smoothing algorithm on the plurality of boundary lines; and executing a tapering algorithm on the plurality of boundary lines for anticipating newly detected offset wells along the trajectory of the reference well.
	However a like reference Jamieson teaches “the well trajectory may be incrementally smoothed” [0128]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bang, Lu and Krebs to smooth boundary as taught by Jamieson to avoid collisions.

Regarding claims 5, 12, and 19 the combination of Bang, Lu and Krebs generally discloses the system above, and further Bang discloses operation of executing the tapering algorithm on the plurality of boundary lines includes receiving a depth interval that includes a first subset of the plurality of boundary lines, wherein the depth interval is included in the plurality of intervals  (“Directional data (measured depth MD, inclination I, and azimuth A) may be available at survey intervals (e.g., 10-30 meters (m)) throughout the reference and offset wellbore sections of interest, either from real surveys or from well plans” [0161]);
	determining a tool-face angle associated with the first subset of the plurality of boundary lines for the depth interval (“a toolface angle of the survey”  [0034]); and 
at a previous, adjacent depth interval that includes a second subset of boundary lines: adjusting the second subset of boundary lines by a predetermined percentage using the tool-face angle (“FIG. 11A illustrates, at the top, two wellbores (R=reference; O=offset) with an angle β.sub.MR,j between their local tangential directions” [0182]); and 
determining whether at least one offset well exists within the adjusted second subset of boundary lines (“A DH probability may be defined as a probability of a direct hit event occurring between a reference wellbore and an offset wellbore. A direct hit event between the wellbores may refer to well-to-well contact between the wellbores, such as when the reference wellbore is drilled directly into the offset wellbore” [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2857   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857